        Case 1:17-cv-00578-WHP Document 109 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
 MANSOOR HAMOUD HADWAN,                         :
                                                :          17cv578
               Plaintiff,                       :
                                                :          ORDER
               -against-                        :
                                                :
 UNITED STATES DEPARTMENT OF                    :
 STATE, UNITED STATES EMBASSY,                  :
 SANA’A, YEMEN.                                 :
                                                :
               Defendants.                      :
                                                :

WILLIAM H. PAULEY III, Senior United States District Judge:
              The parties are directed to use the following dial-in information for the pre-

motion conference scheduled for April 27, 2020 at 2:00 p.m. The dial-in number is 888-363-

4749, passcode 3070580.


Dated: April 23, 2020
       New York, New York
